Name: Council Regulation (EEC) No 2212/80 of 27 June 1980 on the conclusion of the Agreement between the Government of the Republic of Senegal and the European Economic Community on fishing off the coast of Senegal, of the Protocol, and of the exchanges of letters referring thereto
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 226/ 16 Official Journal of the European Communities 29 . 8 . 80 COUNCIL REGULATION (EEC) No 2212/80 of 27 June 1980 on the conclusion of the Agreement between the Government of the Republic of Senegal and the European Economic Community on fishing off the 9oast of Senegal , of the Protocol , and of the exchanges of letters referring thereto HAS ADOPTED THIS REGULATION :THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the Euro ­ pean Economic Community, and in particular Article 43 thereof, Having regard to the proposal from the Commis ­ sion, Having regard to the opinion of the European Par ­ liament P ), Article 1 The Agreement between the Government of the Republic of Senegal and the European Economic Community on fishing off the coast of Senegal , the Protocol and the exchanges of letters referring there ­ to are approved on behalf of the Community . The instruments referred to in the preceding para ­ graph are annexed to this Regulation . Whereas it is in the Community's interest to approve the Agreement between the European Economic Community and the Government of the Republic of Senegal on fishing off the coast of Senegal , the Pro ­ tocol and the exchange of letters referring thereto , signed in Brussels on 15 June 1979 ; Whereas the conclusion of this Agreement renders nugatory Council Decision 79/569/EEC of 12 June 1979 concerning the conclusion of the Agreement in the form of an exchange of letters on the provisional application of the Agreement between the Govern ­ ment of the Republic of Senegal and the European Economic Community on fishing off the coast of Senegal and of the Protocol and the exchanges of letters relating thereto ( 2 ), Article 2 The President of the Council shall give the notifica ­ tion provided for in Article 18 of the Agreement (3 ). Article 3 Decision 79/569/EEC is hereby repealed . Article 4 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 27 June 1980 . For the Council The President A. SARTI ( ») OJ No C 309, 10 . 12 . 1979, p. 63 . ( 2 ) OJNoL154, 21.6 . 1979, p. 25 . ( 3 ) The date of the entry into force of the Agreement will be published in the Official Journal of the European Communities by the General Secretariat of the Coun ­ cil .